                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

 UNITED STATES OF AMERICA
                                             No. 19 CR 819
              v.
                                             Judge Manish S. Shah
 CALVIN CARTER


               PROTECTIVE ORDER GOVERNING DISCOVERY

      Upon the motion of the government, pursuant to Fed. R. Crim. P. 16(d) and 18

U.S.C. § 3771(a)(1) and (8), it is hereby ORDERED:

      1.     All of the sensitive materials provided by the United States in

preparation for, or in connection with, any stage of the proceedings in this case

(collectively, “the sensitive materials”) are subject to this protective order and may be

used by defendant and defendant’s counsel (defined as counsel of record in this case)

solely in connection with the defense of this case, and for no other purpose, and in

connection with no other proceeding, without further order of this Court.

      2.     Defendant and defendant’s counsel shall not disclose the          sensitive

materials or their contents directly or indirectly to any person or entity other than

persons employed to assist in the defense, persons who are interviewed as potential

witnesses, counsel for potential witnesses, and other persons to whom the Court may

authorize disclosure (collectively, “authorized persons”). Potential witnesses and
their counsel may be shown copies of the sensitive materials as necessary to prepare

the defense, but may not retain copies without prior permission of the Court.

      3.     As used in this order, sensitive materials include, but are not limited to,

information provided by or identifying a confidential source that may have cooperated

with the government during the course of the investigation. These sensitive materials

shall be plainly marked as sensitive by the government prior to disclosure. No such

sensitive materials, or the information contained therein, may be disclosed to any

persons other than defendant, counsel for defendant, persons employed to assist the

defense, or the person to whom the sensitive information solely and directly pertains,

without prior notice to the government and authorization from the Court. Absent

prior permission from the Court, information marked as sensitive shall not be

included in any public filing with the Court, and instead shall be submitted under

seal (except if the defendant chooses to include in a public document sensitive

information relating solely and directly to the defendant).

      4.     Defendant, defendant’s counsel, and authorized persons shall not copy

or reproduce the sensitive materials except in order to provide copies of the sensitive

materials for use in connection with this case by defendant, defendant’s counsel, and

authorized persons. Such copies and reproductions shall be treated in the same

manner as the original sensitive materials.

      5.     Defendant, defendant’s counsel, and authorized persons shall not

disclose any notes or records of any kind that they make in relation to the contents of

                                           2
the sensitive materials, other than to authorized persons, and all such notes or

records are to be treated in the same manner as the original sensitive materials.

      6.     Before providing sensitive materials to an authorized person, defense

counsel must provide the authorized person with a copy of this Order.

      7.     Upon conclusion of all stages of this case, all of the sensitive materials

and all copies made thereof shall be disposed of in one of three ways, unless otherwise

ordered by the Court. The sensitive materials may be (1) destroyed; (2) returned to

the United States; or (3) retained in defense counsel's case file. The Court may require

a certification as to the disposition of any such sensitive materials. In the event that

the sensitive materials are retained by defense counsel, the restrictions of this Order

continue in effect for as long as the sensitive materials are so maintained, and the

sensitive materials may not be disseminated or used in connection with any other

matter without further order of the Court.

      8.     To the extent any material is produced by the United States to

defendant or defendant’s counsel by mistake, the United States shall have the right

to request the return of the material and shall do so in writing. Within five days of

the receipt of such a request, defendant and/or defendant’s counsel shall return all

such material if in hard copy, and in the case of electronic materials, shall certify in

writing that all copies of the specified material have been deleted from any location

in which the material was stored.



                                           3
      9.     The restrictions set forth in this Order do not apply to documents that

are or become part of the public court record, including documents that have been

received in evidence at other trials, nor do the restrictions in this Order limit defense

counsel in the use of discovery materials in judicial proceedings in this case, except

that any document filed by any party which attaches or otherwise discloses specially

identified sensitive materials shall be filed under seal to the extent necessary to

protect such information, absent prior permission from this Court.

      10.    Nothing contained in this Order shall preclude any party from applying

to this Court for further relief or for modification of any provision hereof.

                                         ENTER:



                                         MANISH S. SHAH
                                         District Judge
                                         United States District Court
                                         Northern District of Illinois


Date: February 14, 2020




                                            4
